DLD-302                                                       NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 11-3155
                                      ___________

                             GEORGE K. TRAMMELL, III,
                                           Appellant

                                            v.

                       KERMICK BRAXTON TRAMMELL, SR.
                       ____________________________________

                     On Appeal from the United States District Court
                                for the District of Delaware
                             (D.C. Civil No. 1-11-cv-00331)
                      District Judge: Honorable Paul S. Diamond *
                      ____________________________________

          Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
          or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   September 29, 2011

           Before: FISHER, BARRY and VAN ANTWERPEN, Circuit Judges

                                 (Filed: October 4, 2011)
                                        _________

                                       OPINION
                                       _________

PER CURIAM




      *
      Due to a vacant judgeship in the District of Delaware, the Honorable Paul S.
Diamond of the Eastern District of Pennsylvania sat by designation.
       George K. Trammell III appeals from the District Court’s sua sponte dismissal of

his complaint against Kermick Braxton Trammell, Sr. 1 For the following reasons, we

will summarily affirm.

       George’s virtually incomprehensible pro se complaint suggests that his claims

arise out of a dispute with Kermick over the estate of his late father, George Trammell,

Jr. George asserts that his father left everything to him, and implies that Kermick is

interfering with his inheritance in some respect. The complaint also alludes to

proceedings in the Delaware courts concerning the estate. 2 The District Court dismissed

the complaint as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B), on the basis that

George’s allegations are “totally implausible, attenuated, and devoid of merit.” 3 (July 6,

2011Order 4.) George timely appealed.



       1
       To avoid confusion, we will refer to George Trammell III as “George” and
Kermick Trammell as “Kermick.”
       2
         Publicly available documents from the related state court proceedings reveal that,
after George’s father died intestate, George was appointed administrator of the estate. In
re Estate of Trammell, No. 271-S, 2010 WL 692328, at *1 (Del. Ch. Feb. 9, 2010).
Kermick, also a son of the decedent, filed a petition to remove George as the
administrator. At a hearing on that petition, George acknowledged that he failed to
communicate with Kermick about the estate, noting that “he intended to carry out his
father’s ‘true’ wishes, that the estate should go to [him] solely and not to Kermick.” Id.
Finding several justifications for removing George as the administrator, the Chancery
Court granted Kermick’s petition and substituted him as the successor administrator of
the estate. The Delaware Supreme Court affirmed that decision. See Trammell v.
Trammell, No. 213, 2010 WL 4137728, at *1 (Del. Oct. 21, 2010).
       3
         In light of that ruling, the District Court denied as moot George’s motion for
injunctive relief.


                                             2
       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291, and review the

District Court’s dismissal of George’s complaint as frivolous for abuse of discretion. See

Denton v. Hernandez, 504 U.S. 25, 33 (1992). We may summarily affirm on any basis

supported by the record provided that no substantial question is presented by the appeal.

See 3d Cir. L.A.R. 27.4; 3d Cir. I.O.P. 10.6; see also Tourscher v. McCullough, 184 F.3d

236, 240 (3d Cir. 1999).

       We find it difficult to assess whether George’s allegations lack any arguable basis

in fact because we have trouble discerning any factual allegations at all from the

complaint. See Denton, 504 U.S. at 33 (“[A] finding of factual frivolousness is

appropriate when the facts alleged rise to the level of the irrational or the wholly

incredible . . . .”). Nevertheless, we agree that the District Court’s dismissal was entirely

appropriate, as it lacked jurisdiction over the complaint. Although the complaint cites 28

U.S.C. § 1331, we perceive no basis for a federal claim. George’s complaint clearly

arises out of a family dispute, as opposed to a violation of his civil rights. Furthermore,

to the extent George raises claims under state law, there is no basis for diversity

jurisdiction because both parties reside in Delaware. See 28 U.S.C. § 1332.

       Since George’s appeal does not present a substantial question, we will summarily

affirm the District Court’s dismissal of his complaint.




                                              3